Citation Nr: 0931381	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  06-24 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include as secondary to the Veteran's service-connected 
avascular necrosis, femoral head, of the hips (left and 
right).

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1977 to June 
1978.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that a disability which is proximately due 
to, or results from, another disease or injury for which 
service connection has been granted shall be considered a 
part of the original condition.  38 C.F.R. § 3.310(a).  
Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  38 C.F.R. § 3.310(b).

The Veteran contends that he has a current disorder of the 
back due to or as a result of his service connected bilateral 
hip disability.  VA treatment records document complaints of 
chronic back and hip pain.  A January 2005 private treatment 
record documents a complaint of lower back pain status post 
bilateral hip replacement.  On examination the Veteran was 
diagnosed with back pain, acute sprain, lumbosacral region.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  Specifically, the Court held that 
the third element, indication the current disability or 
symptoms may be associated with service, establishes a low 
threshold and requires only that the evidence "indicates" 
that there "may" be a nexus between the two.  The Court 
further held that types of evidence that "indicate" a 
current disability may be associated with service include 
medical evidence that suggest a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation. 

Despite the Veteran's contentions, he has not been afforded a 
VA examination, with an opinion as to the etiology of his 
claimed back disorder as is "necessary" under 38 U.S.C.A. 
§ 5103A(d).  See McLendon supra.  Thus, a VA examination 
addressing the claimed back disorder is necessary.

Given the action taken herein, a decision regarding 
entitlement to TDIU rating cannot be reached without 
disposition of the other claim.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision on one issue cannot be rendered until 
the other issue has been considered).

Lastly, the Board notes that the claims file indicates the 
existence of records pertaining to an application for Social 
Security Administration (SSA) disability benefits.  In this 
regard, the Board is aware that the RO has made multiple 
attempts to obtain records associated with the Veteran's SSA 
disability benefits application.  An October 2005 response 
directs the RO to resubmit the request for records in 90 
days.  Internal communication between the RO staff dated 
around March 2006, directs for disposition of the current 
appeal without waiting for the records associated with the 
SSA disability benefits application.  

The Board finds these SSA records may be of significant 
probative value in determining whether service connection for 
the disability at issue may be granted.  As the Court held in 
Lind v. Principi, 3 Vet. App. 493, 494 (1992), the duty to 
assist requires the VA to attempt to obtain records from 
other Federal agencies, including the SSA, when the VA has 
notice of the existence of such records.  Thus, the RO must 
make another request for complete copies of the records 
pertaining to the Veteran's SSA disability benefits 
application.  The RO should end such efforts to obtain 
records from SSA, only if it concludes that the records 
sought do not exist or that further efforts to obtain the 
records would be futile.  See 38 C.F.R. § 3.159(c)(2).  If 
the RO is unable to obtain any of the above records, or after 
continued efforts to obtain any of the above records it is 
concluded that it is reasonably certain that they do not 
exist or further efforts to obtain them would be futile, the 
Veteran should be notified accordingly.  See 38 C.F.R. 
§ 3.159(e).

Accordingly, the case is REMANDED for the following action:

1. A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002 & Supp. 
2009), the need for additional evidence 
regarding his claims.  The letter should 
reflect all appropriate regulations and 
legal guidance.  See 38 C.F.R. 
§ 3.310(a),(b) (2008); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995); 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The AMC/RO must request all records 
of treatment of the Veteran corresponding 
to his SSA disability benefits 
application.  All records received by the 
AMC/RO must be added to the claims file.  
If the search for such records is 
unsuccessful, documentation to that 
effect must be added to the claims file.  

3.  The RO should take appropriate steps 
to contact the Veteran in order to have 
him provide information referable to all 
recent treatment received for the claimed 
back disorder.  Based on the response, 
the RO should undertake all indicated 
action to obtain copies of all clinical 
records from any previously un-identified 
treatment source.  The Veteran should 
also be informed that he can submit 
evidence to support his claims.

4.  The Veteran should also be afforded a 
VA examination by the appropriate 
physician to determine, if possible, the 
etiology of any back disorder, if 
present.  The Veteran's claims folder 
must be made available for the 
physician's review prior to the entry of 
any opinion.  A notation to the effect 
that this record review took place should 
be included in the examiner's report.  
All indicated tests and studies are to be 
performed.  

Following the examination, the examiner 
is requested to provide an opinion as the 
following questions (assuming that the 
pathology is found):

(a.)	Is it at least as likely as 
not (50 percent chance or 
better) that the Veteran has 
a current back disorder due 
to or the result of the 
service-connected bilateral 
hip disability or is 
otherwise related to active 
service?
  
(b.)	If not, then is the claimed 
back disorder aggravated 
(i.e., worsened beyond its 
natural progression) by the 
Veteran's service-connected 
bilateral hip disability?  If 
so, the examiner should 
attempt to objectively 
quantify the degree of 
aggravation above and beyond 
the level of impairment had 
no aggravation occurred.

If there is no relationship between the 
back disorder and the bilateral hip 
disability that should be set out 
specifically.  A complete rationale 
should be given for all opinions and the 
conclusions (including discussion as to 
whether or not the Veteran is 
unemployable due to hip and back [if 
found to be service-related] 
disabilities).

5.  After completion of the above 
development, the Veteran's claims should 
be readjudicated.  If the determinations 
remain adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

